Citation Nr: 1720270	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a cervical/lumbar spine disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to June 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2008 and June 2008 rating decisions in which the RO denied the Veteran's claims for service connection for left shoulder and lumbar spine disabilities, respectively.  In February 2009, the Veteran filed a notice of disagreement (NOD) regarding the left shoulder decision, and in May 2009, he filed an NOD regarding the back decision.  A statement of the case (SOC) was issued in April 2010 that addressed both issues, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In December 2012, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action on remand, the AOJ continued to deny the claims for service connection (as reflected in a July 2013 supplemental statement of the case (SSOC)) and returned the matter to the Board.

Then, the Board denied the service connection claims on appeal in a November 2013 decision.  At that time, the Board had also recharacterized the spine issue to include the lumbar and cervical spine to reflect the Veteran's contentions, the medical evidence, and the procedural history.

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the November 2013 Board decision, and remanded the claims on appeal to the Board .

Thereafter, in July 2015, the Board again remanded the claims on appeal to the AOJ for further action, to include additional development of the evidence consistent with the March 2015 Memorandum Decision.  The AOJ continued to deny the claims
 (as reflected by a May 2016 SSOC), and returned these matters to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Competent, probative evidence fails to establish that s current left shoulder disability, to include left shoulder capsulitis, supraspinatus tendonitis, osteoarthritis with impingement syndrome, and rotator cuff tears, had its onset during service; that left shoulder osteoarthritis manifested to a compensable degree within a year of separation from service; or that any current left shoulder disability is otherwise medically related to service, including the September 1958 lifting injury resulting in acute left subacromial bursitis.

3.  Competent, probative evidence fails to establish that  current cervical and lumbar spine disability had its onset during n service, that cervical or lumbar spine osteoarthritis manifested to a compensable degree within a year of separation from service or is otherwise medically related to service, or that a service-connected disability caused or aggravated his cervical and lumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a cervical and lumbar spine disability, to include as secondary to the claimed left shoulder disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Under the VCAA, after a claimant submits a complete or substantially complete application for benefits, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
 
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  

VA's duty to notify with respect to the basic requirements to substantiate the claims for service connection was satisfied by pre-rating letters issued in November 2007 and March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letters provided general notice of how VA assigns disability ratings and effective dates (in the event service connection for either disability is granted). .  There is no allegation of any error or omission in the notice provided.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  The relevant evidence of record includes service treatment and personnel records, post-service private and VA treatment records, a medical opinion from a private chiropractor, congressional correspondence, and lay statements.  The Veteran has also been provided with numerous VA examinations during the appeal period, and medical information as to diagnosis and etiology has been obtained.  

Also, there been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained ongoing private treatment records and a VA medical examination and opinions addressing the etiology of the Veteran's left shoulder and spine disorders.  Thereafter, the AOJ readjudicated the claims, as reflected in the July 2013 and May 2016 SSOCs.  

Notably, there is no indication of any relevant, outstanding evidence that would support either of the Veteran's claims for service connection (see 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c)(1)-(3)), and there is no allegation of any error or omission in the assistance provided to the Veteran.

For all the foregoing reasons, the Board concludes that VA's due process duties to the Veteran have been fulfilled with respect to the service connection claims on appeal, and there is no prejudice to the Veteran in proceeding with a decision on each claim, at this juncture. 

II. Analysis

The Veteran contends that his current left shoulder disability is related to an injury sustained in 1958 during military service and that his current lumbar spine and cervical spine disabilities were caused by his left shoulder disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307 (c). 

With chronic disease, shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  That regulation permits service connection not only for disability caused by service-connected disability (and/or associated treatment), but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability (and/or associated treatment).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a December 1955 enlistment report of medical history, the Veteran denied currently or ever having a painful or "trick" shoulder; arthritis or rheumatism; or bone, joint, or other deformity.  He identified his usual occupation as mechanic and reported being left-handed.  On enlistment examination in January 1956, the upper extremities and spine were reported as normal on clinical evaluation.

In September 1958, the Veteran presented for evaluation with complaints of left shoulder pain for the past two weeks, stating that the onset of shoulder pain was caused by lifting heavy workloads while on working party.  At first the pain was intermittent, but it had become more regular and severe during the past four days.  He reported applying heat to his shoulder for three days without relief.  The consultation request noted the Veteran had a pronounced tender enlargement of the anterior aspect of the humeral head.  Following further examination the same day, the impression was subacromial bursitis.  He received an injection into the point of maximal tenderness and was advised to work on light duty for one week, to apply heat, and to return in one week.

The service treatment record from an October 1958 follow-up visit one week later indicates that the Veteran's left shoulder had not improved following the injection.  The physician diagnosed acute subacromial bursitis of the left shoulder and requested the Veteran be admitted to the hospital.  The Veteran was hospitalized for his left shoulder from October 6 to November 3, 1958; treatment included immobilization, analgesics, Meticorten injection to the bursa, and pendulum exercises.  Relief of symptoms and full motion of the joint were noted by October 25 with the exception of forced external rotation, which disappeared October 31.  Upon obtaining the maximum benefit of this hospitalization and physiotherapy, he was discharged to duty, fit for same, on November 3, 1958.

A February 19, 1959 orthopedic consultation request noted the Veteran was hospitalized for four weeks in 1958 for acute bursitis, and since then had had several recurrent attacks, which at present had gotten worse.  During an orthopedic consultation the same day, the Veteran complained of pain in the region of the left acromioclavicular articulation, radiating into the upper arm.  He stated the pain was worse in the early morning and became severe when he did any forcible work with his arm.  Following examination, the clinical impression was calcified subacromial bursitis.  However, the report of a left shoulder x-ray examination from the same day revealed no bone or joint abnormality noted and no evidence of calcification in the soft tissue.

Another orthopedic consultation request was placed on February 20, 1959, noting that the Veteran continued to complain of left shoulder pain and that physical examination was not unusual except for acromioclavicular crepitus with rotation of the humerus.  The request detailed that x-ray examination was negative for calcium deposits and the Veteran was left-handed and worried about his ability to work after getting out of the Navy.  The provisional diagnosis was left shoulder subacromial bursitis.  Another left shoulder x-ray examination was performed in internal and external rotation views and was reported as negative.  On February 25, 1959, the Veteran received another injection for tenderness beneath the left acromion and was advised to use an ice pack and sling if symptoms continued.

A February 26, 1959 consultation request to the Naval Hospital noted that the Veteran reported to sickbay with complaints of constant aching pain in his left shoulder and feeling "nauseated and light-headed."  The consultation report advised admission for left shoulder bursitis.  Hospital records document that the Veteran was admitted for acute left subacromial bursitis on February 26, 1959 and before admission had been followed in the Orthopedic Outpatient Clinic.  The records noted that the night before his ship was to have left on a five-week picket duty, he developed an acute right and left shoulder pain accompanied by nausea, vomiting, and the feeling of "walking on air."  Physical examination at admission and since that time had "been negative for organic abnormalities.  His complaints [had] been consistently bazaar [sic], inconsistent, and unpredictable, related to no specific activity or time of day."  His condition "in the absence of organic findings or definitive physical findings" was "judged to be a result of a conversion reaction" and further x-rays were within normal limits.  

As a result, on March 11, 1959, he was transferred to the Neuropsychiatric Unit, and on March 19, 1959, the diagnosis was changed by reason of concurrent anxiety reaction.  The records noted that since his transfer to the Neuropsychiatric Service, he had "improved extremely well and it was only a day or two following his transfer that he indicated his desire to go back to duty and be released from the Psychiatric Service."  The physician commented that the "remarkable improvement, also in retrospect, bears out the judgment that this was primarily a conversion reaction or exaggeration of minor symptoms.  The patient is fit for duty."  On March 23, 1959, the Veteran was discharged to full duty, being fit for same.

Service treatment records were silent for further complaints of left shoulder pain or other symptomatology.  The Veteran's service treatment records were also entirely silent for complaints, findings, or treatment for cervical or lumbar spine problems.

On separation examination in June 1959, the upper extremities (including strength and range of motion) and spine were reported as normal on clinical examination.  In an undated report of medical history, which may correspond to the June 1959 separation examination report, the Veteran endorsed a history of swollen or painful joints, but denied currently or ever having a painful or "trick" shoulder; arthritis or rheumatism; bone, joint, or other deformity; or having worn a brace or back support.

Post-service private treatment records from the Mayo Clinic dated in May 2003 reflect that the Veteran reported having some problems with neck and shoulder pain; a history of bone spurs in his cervical spine, arthritis, and possibly a herniated protruding disc; and a possible mass behind his ear found on MRI examination of the neck and head.  A December 2003 cervical spine x-ray report documented multilevel degenerative changes.  In a December 2003 patient information form, the Veteran reported having severe pain on the side of his neck that runs to his shoulder, under his collar bone, and to his chest.  He checked, "no" as to having had any "serious injuries, broken bones, etc."  He identified his occupation as a "salesman" for 44 years (since 1959).  During the physician visit, the Veteran complained of severe neck pain occurring over the last seven to eight months (since April 2003) that radiates to the front of his left shoulder to the midline sternum and sometimes down his left arm.  He indicated he could recall no injuries to the area, but stated that daily episodes of playing cards and the way he sat in his chair seemed to precipitate his symptoms.  The assessment was mass associated with the posterior left side of the neck in the area of the tenderness.

Three days later in December 2003, the Veteran presented for a general surgery consultation for evaluation of the left posterior neck mass.  He reported a past medical history that included diabetes and an eight-month history of severe left neck pain radiating into the left upper extremity or left shoulder with multiple recent hospitalizations for pain.  He indicated he had cardiac workups and angioplasty on November 23, 2003.  The physician indicated that cervical spine x-ray from December 9, 2003 revealed degenerative arthritic changes at C5-C6 and C6-C7, and MRI examination from February 4, 2003 showed degenerative disc disease and bulging at the same levels.  The impression was chronic neck pain with radiation into the left shoulder; stable superficial lipoma; left posterior neck, not likely related to the above symptomatology.

On the same day as the general surgery consultation, the Veteran was also evaluated during a physical medicine and rehabilitation (PM&R) consultation.  He reported a past medical history that included coronary artery disease status post angioplasty with stent placement in November 2003.  His current complaint was trouble with left-sided neck pain and left shoulder girdle pain for seven to eight months, with pain significantly increasing over the past seven to eight weeks.  He denied radiation of the pain into the upper extremities.  The impression was chronic neck and left shoulder pain; osteoarthritis cervical spine; no neurological deficits; left supraspinatus tendonitis.

Later in December 2003 during a physical therapy evaluation, the Veteran again reported having neck and left shoulder pain for seven to eight months with an insidious onset, stating he noticed a gradual onset of the problem.  The diagnosis was left shoulder capsulitis and cervical spondylosis with myelopathy.

During a February 2004 physical therapy evaluation, the Veteran reported ongoing neck and left shoulder pain since the previous May.  He stated that he worked as an auto sales agent.  A June 2004 treatment record reflects the Veteran's report of developing low back pain while edging his yard five days earlier.  He stated that he recalled no specific injury, although his symptoms developed while he was working in the yard and progressed throughout the night.  The assessment was low back muscle strain.  In August 2004, he reported having "periodic bouts of rather severe back pain" with increasing back pain over the last two weeks.  The assessment was suspect musculoskeletal back pain.  

A May 2005 private treatment record documents the Veteran's report of a three- to four-week history of limited movement in the left shoulder, and bilateral stiffness and tightness on the superior aspects of both shoulders, left worse than right.  He reported a history of prior trauma involving a heavy object striking his left shoulder in 1958 while working around heavy machinery in the Navy and a history of left shoulder bursitis.  On examination, the Veteran had full range of motion of the bilateral upper extremities, intact strength, no gross sensory or motor deficit, no bony tenderness, point tenderness along the superior aspect of the shoulder and left neck, and tight bands in the area of the trapezius muscle.  The assessment was trapezius spasm.  At subsequent primary care and physical therapy appointments in May 2005, the Veteran again reported a one-month history of left shoulder pain, stiffness, and tightness with insidious onset.  

During September 2005 primary care treatment, the Veteran complained of left shoulder pain in the posterior aspect and some neck pain.  He denied any incidents of trauma or surgery to the left shoulder.  Left shoulder x-ray examination revealed degenerative changes in the acromioclavicular joint and decreased acromiohumeral distance consistent with cuff arthropathy.  Cervical spine x-ray examination documented facet arthropathy with mild subluxation and mild to more marked narrowing.

The impression of a January 2006 electromyogram/nerve conduction study (EMG/NCS) was residual of an old right L4 radiculopathy; no evidence of an active right lumbosacral radiculopathy or peripheral neuropathy.  The Veteran also had x-rays of his lumbar spine and hips in January 2006 for clinical indications of low back pain, right hip pain, and sciatica.  The lumbar spine x-ray revealed hypertrophic degenerative changes with facet arthrosis; bilateral hip x-ray study revealed degenerative changes in the sacroiliac joints and lower lumbar spine.  The impression of a July 2006 lumbar spine MRI was mild-moderate morphologic facet degenerative change L5-S1 bilaterally.

In a January 2006 Mayo Clinic patient information form, the Veteran reported working as a salesman for 47 years (since 1959); a past medical history that included diabetes, heart disease, and high blood pressure; and smoking 1.5 packs of cigarettes per year for 53 years, having quit in October 2003.  

In April 2007, the Veteran complained of having some neck soreness and stiffness when turning to the left, stating it felt like knots in the back of his neck.  The impression was neck pain, appears to be musculoskeletal.  During a May 2007 physical therapy evaluation, the Veteran complained of bilateral neck pain, especially on the left, for three or four months (since January 2007).  Treatment records dated in May 2007 reflect the Veteran's complaints of neck pain and stiffness for three to four months, pain also in the left and right upper trapezius and between his shoulder blades, and his report of being a semi-retired car salesman.  

Private treatment records from Mayo Clinic, including records associated with the Veteran's claim for worker's compensation benefits, reflect that he was pushing a Corvette and a Tahoe, both with dead batteries, in the showroom at work on January 27, 2008.  He developed lumbar spine and leg pain.  VA received the Veteran's claim for service connection for a "lower back problem" in February 2008.  

In connection with his October 2007 claim for service connection for a left shoulder injury, the Veteran was afforded a VA examination in February 2008.  He reported having a left shoulder injury in service when working in the engine room and a 300-pound engine liner fell on his left shoulder.  He stated that since the injury, his left shoulder symptoms had become progressively worse and the pain had significantly worsened over the last four years.  He reported that prior treatment included cortisone injections, the last being 25 years earlier (1983).  He indicated he had taken five months off work from his job as an auto salesman due to severe left shoulder pain.  He also reported recurrent left shoulder "popping" and being left-hand dominant.  The diagnosis was left shoulder osteoarthritis with impingement syndrome.  Following a review of the claims file, the examiner opined that the Veteran's left shoulder disability was less likely as not caused by or a result of in-service acute left shoulder bursitis because there was no objective data to support a claim that a chronic left shoulder disorder had its onset during active duty.

During a May 2008 Mayo Clinic physical therapy evaluation, the Veteran reported having a neck injury in the Navy in the 1940s [sic] and having neck and left shoulder pain ever since.

In July 2010, the Veteran returned to Mayo Clinic with complaints of left shoulder pain and stated he injured his shoulder in the Navy and it had bothered him ever since, becoming a lot worse over the last several months such that he could not put on a t-shirt due to pain, which radiated around his upper chest to his neck.  He reported that the nature of the pain had resulted in hospitalizations for fear of coronary disease, but stated this was not the case, and instead, his pain was related to his "shoulder positioning."  The impression was chronic left shoulder pain due to remote trauma.  During follow-up treatment in August 2010, the physician indicated that left shoulder MRI examination showed a full-thickness tear of the supraspinatus tendon and tendinosis and a partial-thickness bursal surface tear.

In a November 2010 letter, a private chiropractor, R. DeVincentis, D.C., recounted the Veteran's report that "all symptoms in his left shoulder and neck began in October 1958 when he was replacing a liner in a main engine that weighed 540 pounds and it fell on his arm as he tried to guide it."  He added that after this incident, the Veteran could not "move his arm and went to a Naval hospital in Boston for [three] months."  Dr. DeVincentis indicated he had extensively reviewed the Veteran's "entire medical file including recent MRI reports of the cervical spine and left shoulder" and opined that the Veteran's left shoulder and cervical spine [disabilities] were directly related to the service-connected injury he sustained in 1958.  Dr. DeVincentis commented that he agreed with the in-service diagnosis of acute bursitis.  

However, Dr. DeVincentis noted that magnetic resonance imaging (MRI) was not available in 1958, and he believed the Veteran also sustained a "full thickness tear of his supraspinatus and a partial tear of the infraspinatus."  He remarked that "[t]his has all resulted in degenerative arthritis of his left shoulder, which has complicated his condition.  This is all evidenced on his most recent MRI taken on July 15, 2010."  In support of his conclusion, he emphasized that it "must be noted that the patient reports no other trauma to the left shoulder since 1958."  He explained that "full thickness rotator cuff tears only occur after significant trauma.  With the absence of any additional trauma, it is evident that the rotator cuff tear occurred in the incident in 1958."  Dr. DeVincentis concluded that "[a]cute bursitis can also lead to chronic bursitis, which will also lead to arthritis of the shoulder," adding that even "with the absence of his rotator cuff tears, it is as likely as not that the acute bursitis...diagnosed...in 1958 has lead [sic] to the arthritis he currently has in his left shoulder."

Regarding the Veteran's cervical spine disability, Dr. DeVincentis opined that it also was service-connected because the "many years of myofascial compensations have caused the body to react with advanced osteoarthritis of the cervical spine.  The degenerative arthritis is a protective mechanism, which will happen when 50 years of excessive physical stress has been applied to it."  Finally, Dr. DeVincentis indicated he did not believe the Veteran's lumbar spine disability was service-connected.

During an April 2013 VA examination, the Veteran described a military injury in which a 540-pound engine liner slipped and hit the top of his left shoulder, resulting in left shoulder bursitis that was treated with injections and physical therapy.  He stated that he went to Mayo Clinic in 2002 and was found to have "rotary cuff disconnection."  He reported that he developed cervical spine pain and "lumps in his neck" approximately six months following the left shoulder injury.  He indicated that the left shoulder and neck pain had progressively worsened since 2005, and he had to quit work in 2007 as a result.  Imaging studies revealed left shoulder degenerative arthritis and cervical spine arthritis.  The diagnosis was osteoarthritis of the left shoulder with impingement syndrome and cervical spine degenerative disc disease confirmed by imaging studies.  

Following a review of the claims file, the examiner opined that the Veteran's current left shoulder disability and cervical spine disability were less likely than not caused by or the result of active duty.  The examiner's rationale for the conclusion included "medical literature review, medical records review, [and] clinical experience."  The examiner elaborated that service treatment records showed evidence of left shoulder bursitis; however, x-rays at that time were negative.  The examiner noted that examination in February 1959 was "unremarkable except for limitation of motion and point tenderness in the left coracoid process of the shoulder," and separation examination in June 1959 was silent for left shoulder or cervical spine complaints.  Finally, the examiner emphasized there was no evidence of a left shoulder or cervical spine disorder for more than 40 years after service until the Veteran was evaluated at Mayo Clinic in May 2003.

The VA examiner also considered the opinion of Dr. DeVincentis that the Veteran "sustained a full thickness tear of his supraspinatus and a partial tear of the infraspinatus" in addition to acute bursitis.  The VA examiner explained that the Veteran's "physical examination at the time of injury was not suggestive of this degree of injury," noting that hospital admission in February 1959 documented physical examination as "unremarkable except for limitation of motion and point tenderness in the left coracoid process of the shoulder."  The examiner concluded that the left shoulder and cervical spine symptoms complained of more than 40 years after separation from service could not reasonably be connected to active duty service when there were "multiple other aging/occupational/daily activity factors in the intervening years."  In addition, the examiner observed there was "no objective evidence of any continuity of the symptoms since service" or other "nexus between the Veteran's currently reported symptoms and service."   

In June 2013, the Veteran was afforded a VA examination to evaluate the nature and etiology of his claimed low back disability.  He described the onset of back pain from working "on the engine while in the Navy and 'possible wear and tear.'"  He reported having "constant tightness" beginning six months after separation from active duty.  The diagnosis was degenerative lumbar disc disease confirmed by imaging studies.  

The examiner opined that the Veteran's degenerative lumbar disc disease was not related to his military service and there was no objective evidence of aggravation.  The examiner based her opinion on "review of [the] medical record, medical literature, and clinical experience."  The examiner emphasized that there was no objective evidence of trauma to the lumbar spine during service or one year after separation from active duty, and there was no objective evidence that his lumbar spine disability was caused or aggravated by his left shoulder disability.  Instead, the evidence showed the Veteran worked as a salesman and had a herniated disc in 2008 after "pushing the car," 39 years after separation from active duty.  The examiner detailed her review of the claims file, noting that service treatment records were silent for evidence of a lumbar spine disorder, that post-service treatment records documented the Veteran's complaints of developing low back pain while edging his yard in June 2004, and showed an on-the-job back injury from pushing cars in January 2008 for which he received worker's compensation.  The examiner detailed that in a general population study, a person over 50 years of age has a greater-than 50 percent chance of developing arthritis in joints, including the spine.

In its March 2015 Memorandum Decision, the Court found that the Board had relied on inadequate medical opinions in denying the claims for service connection for left shoulder, secondary cervical spine, and secondary lumbar spine disabilities.  Specifically, the Court found the April 2013 VA medical opinion regarding the left shoulder and cervical spine inadequate because it failed to consider the severity of the Veteran's "in-service left shoulder condition," which reflects that he "suffered from joint pain and limitation of motion for months, was diagnosed with chronic bursitis of the left shoulder, received multiple injections, and was hospitalized for about two months during his last year of service."  The Court also detailed that the April 2013 examiner "failed to adequately explain her rationale that 'aging/occupational/activity factors' are more likely the cause of the appellant's current left shoulder and spinal disabilities," noting that the examination report lacked "any discussion of the specific occupational or activity factors to which the examiner attributed the Veteran's conditions" and lacked discussion of "how she weighed the aging factor."

Regarding the lumbar spine, the Court also found that the Board erred in relying on the June 2013 medical opinion, which it found inadequate because the examiner failed to adequately address the Veteran's medical history or support the conclusion.  The Court noted that the examiner "did not address the treatment records from 2005 to 2007 showing symptoms in the [Veteran's] lumbar spine" and provided "no rationale for how the unnamed 'general population study' supported her conclusion in light of the [Veteran's] individual medical history."  Finally, the Court found the opinion inadequate because the examiner "failed to opine as to whether the [Veteran's] left shoulder disability may have aggravated his lumbar disability."  

The Veteran was afforded another VA examination in November 2015.  He stated that after discharge from the military, he worked for 45 to 47 years as a car salesman because he was not required to lift any more than 10 to 12 pounds, and he retired in 2005 or 2006.  He reported that since 2005 his shoulder had been hurting and he had several issues, so he was evaluated at Mayo Clinic.  He reported having daily pain since 2007 or 2008 and denied any left shoulder injury other than the one in 1958.  The diagnosis was left shoulder osteoarthritis and left shoulder acute subacromial bursitis, now resolved without residuals.

Regarding the cervical and lumbar spine, the Veteran stated he agreed with the history written by the April 2013 VA examiner and reported having no injury other than the one he had in the military.  He described experiencing daily neck and lower back pain, more so since the 2007 to 2008 time frame, which was getting progressively worse.  He could not recall seeing the doctor for neck or low back issues alone.  The diagnosis was degenerative arthritis of the cervical and lumbar spine.  

Following a review of the claims file, the examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by service.  The examiner explained that service treatment records showed the Veteran was evaluated several times and treated for acute bursitis of the left shoulder, a transient condition known to resolve and documented to have resolved, when on active duty.  The examiner also explained that there was no objective evidence of chronicity in military service or shortly after discharge from military service, and the Veteran was diagnosed with left shoulder osteoarthritis in February 2008 at age 70, many years after separation.  The examiner emphasized that she considered the in-service complaints and findings of joint pain and limitation of motion; the "diagnosis of 'acute bursitis' not working diagnosis of 'chronic bursitis' of the left shoulder;" multiple left shoulder injections; and "hospitalization more appropriate to say 'twice' not 'for about two months' during the Veteran's last year of service."  Finally, the examiner indicated that "occupation, activity, and aging factors" had been considered in providing a rationale for the medical opinion.

The November 2015 examiner also opined that the Veteran's cervical and lumbar spine disabilities were less likely than not incurred in or caused by service.  In support of the opinion, the examiner emphasized that service treatment records were silent for neck or back problems; there was no record of neck or back problems shortly after discharge from service; and the Veteran's cervical spine and lumbar spine disabilities were diagnosed in 2005 and 2008, respectively, many years after discharge.  The examiner suggested that the Veteran's cervical and lumbar spine degenerative disc disease was due to the natural aging process because these disabilities were diagnosed at age 67 and later.  

The Veteran was afforded a final VA examination in April 2016.  He stated that his left shoulder, neck, and back problems "all started at the same time."  He described guiding a line into a cylinder while repairing an engine during military service when a chain came off and a 540-pound machine fell on top of his left shoulder.  He stated he believed this incident "dislocated" his rotator cuff.  Current symptoms included pain that goes across his chest from his shoulder.  He stated that he had been put in the "hospital almost 200 times for chest pain when it is really his shoulder."  Following examination and review of the claims file, the diagnosis was left shoulder rotator cuff tendonitis; acromioclavicular joint osteoarthritis; and rotator cuff tear.  

The examiner opined that these left shoulder disabilities were not due to service, to include the chronic bursitis diagnosed in service.  In support of the conclusion, the examiner explained that the bursitis was diagnosed by more than one examiner, and it would be inappropriate at this time to question the diagnosis made in 1958 and1959.  The examiner pointed out that after the Veteran's in-service treatment, left shoulder range of motion was normal, which is inconsistent with degenerative joint disease or rotator cuff pathology.  Similarly, the examiner observed that in June 1959, the Veteran's upper extremities were normal on examination and commented that if the Veteran had had degenerative joint disease, tendonitis, or rotator cuff tear at that time, the examination would not have been normal.  The examiner also emphasized that these shoulder disabilities were not diagnosed in service or within two years of separation from service.  Instead, there were no specific left shoulder complaints after service until 2003, 44 years after release from active duty.  The examiner indicated that intercurrent injury such as pushing cars was unknown and that aging also must be considered as a factor. 

Regarding the cervical and lumbar spine, the examiner opined that the Veteran's degenerative arthritis and disc disease did not have its onset during active service.  The examiner reasoned that service treatment records were silent for a cervical or lumbar spine disorder, there were no records of a cervical or lumbar spine disorder within two years of separation from service, and there was no objective evidence of a neck or back complaint until after the year 2000, more than 40 years after active duty service.  The examiner explained that aging had likely contributed to the cervical and lumbar spine disability, and the examiner observed that the Veteran had reported in 2003 that his neck pain started seven to eight months earlier in 2003.  The examiner also noted that there was evidence of post-service injury such as the worker's compensation injury in 2008.  Finally, the examiner noted that trauma and injury between service and the time that records begin in 2003 was unknown; it was "possible that pushing cars was a usual job requirement as a car salesman," that the "back pain that occurred from pushing the car in 2008 was not the first episode with this cause," and that the Veteran's "employment contributed over time" to his current cervical spine disability.

Regarding presumptive service connection, the examiner concluded that the Veteran's cervical and lumbar spine degenerative arthritis did not manifest within a year from separation.  The examiner noted there were no records of a cervical or lumbar spine disorder within two years of active duty, and in fact, there was no objective evidence of a neck or back complaint until after the year 2000, more than 40 years after separation from active service.  

Finally, because the examiner found the current left shoulder disability not related to service, the examiner explained that an opinion regarding whether the left shoulder disability aggravated the cervical or lumbar spine disability was not indicated.  

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against the claims of entitlement to service connection for left shoulder and cervical and lumbar spine disabilities.

The question of the presence of current disability is not in dispute.  Here, competent medical evidence reflects a diagnosis of left shoulder capsulitis and supraspinatus tendonitis in December 2003, left shoulder degenerative changes in the acromioclavicular joint in September 2005, left shoulder osteoarthritis with impingement syndrome confirmed in February 2008, and left shoulder rotator cuff tears confirmed in August 2010.  Regarding disability of the spine, imaging studies from 2003 revealed cervical spine degenerative changes; in June 2004, the Veteran incurred a lumbar spine muscle strain and 2006 imaging studies documented lumbar spine degenerative changes.

Regarding the occurrence of an in-service injury or disease, the Veteran's service treatment records document complaints of left shoulder pain beginning in September 1958, diagnosed as subacromial bursitis.  Military hospital records reflect that the Veteran's left shoulder symptoms had improved and disappeared by the end of October 1958.  Although the Veteran sought left shoulder treatment and was hospitalized again in February 1959 with a provisional diagnosis of left shoulder bursitis, x-ray examinations were reported as negative or within normal limits, and other than a tender area noted beneath the acromion and some crepitus with rotation, clinical examination revealed an "absence of organic findings or definitive physical findings."  Accordingly, in light of the lack of objective findings of left shoulder impairment and the timing of the Veteran's complaints made the night before his ship was scheduled to depart for a five-week picket duty, military medical personnel diagnosed conversion or anxiety reaction.  In other words, the Veteran's service treatment records confirm that a chronic left shoulder disorder, including bursitis, was not demonstrated by clinical or x-ray examinations after October 1958.

On the other hand, contrary to the Veteran's assertions that he experienced neck and low back symptoms at the same time as his September 1958 shoulder injury, six months after that injury (in March 1959), or within six months of separation from service, both his service treatment records and post-service private treatment records tend to contradict those assertions.  Again, his service treatment records are entirely silent for complaints or findings related to neck or low back problems.  Moreover, Mayo Clinic treatment records repeatedly document the Veteran's reports of his neck (and left shoulder) pain starting insidiously around April 2003.  Similarly, a June 2004 treatment record reflects the Veteran's report that his low back pain began while he was edging his yard.  In fact, the Veteran did not mention his remote history of left shoulder injury and bursitis during military service until May 2005.  Therefore, an in-service incurrence of neck or back pain is unsupported by the evidence of record.  

Finally, the Board has considered whether a relationship exists between the Veteran's current left shoulder capsulitis, osteoarthritis with impingement syndrome, and rotator cuff tears and the left shoulder bursitis diagnosed in 1958 following a lifting injury during military service; and whether any current left shoulder disability related to service caused or aggravated a current cervical or lumbar spine disability.  The Board acknowledges the Veteran is competent to describe events such as shoulder injury during heavy lifting, symptoms such as pain and stiffness, and a continuity of such symptomatology.  

However, for the reasons discussed below, the Board finds the Veteran's statements regarding a continuity of left shoulder symptoms and the onset of neck and back pain beginning during service or shortly after separation from service not credible.  First, the Veteran's service treatment records reflect that his symptoms of acute left subacromial bursitis resolved a few days prior to his first hospital discharge in November 1958.  Moreover, while he made further complaints about left shoulder pain in February 1959 and was hospitalized the same month, examination and x-ray findings were reported as normal with the exception of acromioclavicular crepitus with rotation during one examination and tenderness beneath the left acromion reported during another examination.  Consequently, given the absence of "definitive physical findings" and x-rays within normal limits, his reported left shoulder symptoms were "judged to be a result of a conversion reaction" and the purpose of his second hospitalization, which began in February 1959, was changed to treat his conversion reaction symptoms.  Based on these facts, the Veteran's service treatment records do not reflect symptoms or findings of a chronic left shoulder disability. 

Second, the Veteran's statements regarding a continuity of left shoulder symptoms and the onset of neck and back pain beginning during service or shortly after separation from service are not credible because they are unsupported by earlier, consistent statements he made to multiple treatment providers identifying an onset of neck and left shoulder pain symptoms in 2003 and back symptoms in 2004.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence.).  Notably, from May 2003 until May 2005, the Veteran repeatedly described an insidious, gradual onset of neck and left shoulder pain beginning around April 2003 and in the absence of any injury, and the first documented complaint of back pain occurred in June 2004 with pain beginning while doing yard work.  The Veteran did not mention the in-service lifting injury to his left shoulder that occurred 46 years earlier (in September 1958) until May 2005.  

Turning to the medical opinion evidence, the Board finds particularly persuasive the conclusions of the April 2016 VA examiner.  In this case, the examiner explained the reasons for the conclusions reached based on a review of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Specifically, the VA examiner explained that the Veteran's service treatment records demonstrated that the Veteran's left shoulder bursitis had resolved during military service, and when the Veteran did complain of left shoulder problems in 2003, he identified an insidious onset of left shoulder pain since approximately April 2003.  The Board finds the VA examiner's conclusion is consistent with the evidence of record, particularly private treatment records documenting the Veteran's consistent reports to numerous medical personnel from May 2003 until May 2005 of an insidious onset in April 2003 of left shoulder and neck pain.

The Board also finds persuasive the April 2016 examiner's conclusions that the Veteran's cervical and lumbar spine arthritis was not incurred in service, related to service, manifested to a compensable degree within a year of separation from service, or secondary to the current left shoulder disability.  Here, the examiner's explanation that service treatment records were silent for neck or back problems is accurate based on a review of the Veteran's service treatment records.  The Board also finds reasonable and persuasive the examiner's conclusion that aging likely contributed to the Veteran's left shoulder and cervical and lumbar spine arthritis.  In this regard, the Veteran was around 64 years old when cervical spine degenerative changes were confirmed in 2003 and even older when left shoulder and lumbar spine degenerative changes were shown.  

While the Board acknowledges that lay persons are not competent to diagnose arthritis because such diagnosis requires x-ray examination and interpretation by a radiologist, the Board finds that lay persons generally possess common knowledge that arthritis is often associated with advancing age.  More specifically, according to "Patient education: osteoarthritis symptoms and diagnosis (Beyond the Basics)," UpToDate Online, Michael Doherty, MA, MD; Abhishek Abhishek, MBBS, MD (last updated May 5, 2017), among risk factors for osteoarthritis, "[a]dvancing age is one of the strongest risk factors for [osteoarthritis].  The condition rarely occurs in people younger than age 40, but at least 80 percent of people over age 55 have some X-ray evidence of the disorder."  Based on the Veteran's age when arthritis of the left shoulder and cervical and lumbar spine manifested, the Board finds the April 2016 VA examiner's rationale that aging "must be considered a factor" in the etiology of the Veteran's arthritis is reasonable and supported by the evidence.  The Board also finds that the April 2016 VA examiner's rationale regarding the role of the natural aging process in the Veteran's arthritis (and the similar conclusion by prior VA examiners) does not require citation to particular medical treatise evidence because medical professionals have sufficient education, training, and experience to make such judgment.

Finally, the Board also finds reasonable and persuasive the April 2016 VA examiner's supposition that the Veteran's occupation as a car salesman since 1959 may have required pushing cars on the lot routinely and that such usual activity may have been an intercurrent contributing cause to the development of the Veteran's arthritis in his left shoulder, neck, and lumbar spine.  In this regard, the Board recognizes the Veteran's statement that he was not required to lift more than 10 to 12 pounds in his job as a car salesman.  However, his job clearly required pushing thousands of pounds as evidenced by the worker's compensation medical records associated with the injuries incurred after pushing a Corvette and Tahoe on the same day at work in January 2008 when the Veteran was 69 years old.  Again, the Board finds it reasonable to believe that in the Veteran's career spanning more than four decades as a car salesman, he was required to push cars around the lot, especially as a younger employee, prior to the day he pushed two cars in January 2008 at age 69 and injured himself.  In turn, the Board finds the Veteran's occupational duties were among the plausible intercurrent causes for his arthritis, which manifested more than four decades after separation from service, particularly in the absence of competent, credible evidence demonstrating a continuity of left shoulder symptomatology since separation from service.  

By comparison, the Board finds less persuasive the favorable opinions in November 2010 by the Veteran's private chiropractor, Dr. DeVincentis, regarding the etiology of the left shoulder and cervical spine disabilities.  First, it appears that the Veteran provided an inaccurate medical history because he told Dr. DeVincentis that his neck problems also began in 1958 and because he reported being in a Naval Hospital for three months.  In fact, as discussed earlier, the Veteran's prior statements to various medical personnel reflect a reported onset of neck problems around April 2003.  Also, the Veteran's service treatment records document hospitalization for his left shoulder for about one month in 1958; however, his hospital admission in February 1959 for reported left shoulder problems was not substantiated by objective clinical or x-ray findings.  Instead, his complaints were attributed to conversion reaction.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  As a result, the Board does not find the November 2010 medical opinion to be persuasive and finds that it lacks probative value.

Second, Dr. DeVincentis' opinion that the Veteran sustained rotator cuff tears at the time he injured his left shoulder in September 1958 is not persuasive because Dr. DeVincentis based his opinion on evidence created 50 years after separation from service: the findings of a July 2010 MRI report.  Similarly, the April 2013 VA examiner explained that Dr. DeVincentis' opinion regarding rotator cuff tears incurred during service was unsupported by contemporaneous service treatment records, noting that "physical examination at the time of injury was not suggestive of this degree of injury" and examination at hospital admission in February 1959 was "unremarkable except for limitation of motion and point tenderness."  In considering the contemporaneous service treatment records, which appear to show the Veteran's left shoulder symptoms resolved before hospital discharge in November 1958; the Veteran's post-service statements for two years reporting a 2003 onset of left shoulder symptoms; and the April 2013 VA examiner's analysis of the service treatment records; the Board finds the April 2013 VA opinion regarding the onset of rotator cuff tears more persuasive than the November 2010 opinion by Dr. DeVincentis.

Finally, the Board finds unpersuasive Dr. DeVincentis' opinion that the Veteran's cervical spine osteoarthritis resulted from compensating for left shoulder problems for many years.  Again, the Veteran's consistent, prior statements reflect an onset of cervical spine and left shoulder problems around the same time in 2003.  In addition, his opinion that the Veteran's cervical spine osteoarthritis may have resulted "from 50 years of excessive physical stress applied to it" tends to bolster the April 2016 VA examiner's hypothesis that the Veteran's occupation as a car salesman since 1959 may have involved regularly pushing cars on the lot.

In summary, the Board accepts the April 2016 VA examiner's opinions as the most persuasive evidence on the question of whether there exists a medical nexus between a current left shoulder or cervical or lumbar spine disability and service or a service-connected disability, as such was based on a review of all available historical records, and contained a clear rationale for the medical conclusions that are consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's contentions that his current left shoulder disability was related to the left shoulder injury and bursitis in service and that his cervical and lumbar spine disability was caused or aggravated by the current, nonservice-connected left shoulder disability.  However, the VA examiner concluded that the current left shoulder disability did not begin during military service and was not otherwise medically related to service.  In turn, the examiner could not find that the Veteran's current cervical and lumbar spine disability was caused or aggravated by the Veteran's left shoulder disability.  Thus, the Veteran's contentions as to the onset and continuity of symptoms of left shoulder disability and cervical and lumbar spine disability are outweighed by the persuasive, probative medical evidence and opinions of record. 

For all the foregoing reasons, the Board finds that the claims for service connection for a left shoulder disability, and for a cervical and lumbar spine disability must be denied..  In reaching the conclusion to deny each  claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left shoulder disability, to include left shoulder capsulitis, supraspinatus tendonitis, osteoarthritis with impingement syndrome, and rotator cuff tears, is denied.

Service connection for a cervical and lumbar spine disability, to include cervical and lumbar spine degenerative changes, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


